lN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

JASON SIMMONS, )
)
Plaintiff, )
)
v. )
)
JOHN DOE #l OF THE TEXAS )
MEDICAL BOARD, et al., )
)

Defendants. ) Civil Action No. 3119-CV-O678-C-BK

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising the Court that the above-styled and -numbered civil action
should be summarily dismissed as frivolous and malicious. Plaintiff timely filed objections to
the Magistrate Judge’s Recommendations on April 18, 2019.

The Court conducts a de novo review of those portions of the Magistrate Judge’s report or
specified proposed findings or recommendations to Which a timely objection is made. 28 U.S.C.
§ 636(b)(l)(C). Portions of the report or proposed findings or recommendations that are not the
subject of a timely objection Will be accepted by the Court unless they are clearly erroneous or
contrary to lavv. See Um'ted States v. Wilson, 864 F.2d 1219, 1221 (Sth Cir. 1989).

Having considered Plaintiff’ s objections, the Court is of the opinion that they are Without
merit and should be OVERRULED. The Court has further conducted an independent review of
the Magistrate Judge’s findings and conclusions and finds no error. lt is therefore ORDERED

that the Findings, Conclusions, and Recommendation are hereby ADOPTED as the findings and

conclusions of the Court. F or the reasons stated therein, this civil action is hereby DISMISSED
WITH PREJUDICE. Plaintiff is Warned that if he persists in filing frivolous or baseless
lawsuits, the Court may impose monetary sanctions and/or bar him from bringing any further
action. See Fed. R. Civ. P. ll(b)(z) and (c)(l).

b ri
SO ORDERED this /4 day of April, 2019.

 

 

 

